                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                    8:16CR139
       vs.
                                                            ORDER FOR DISMISSAL
BRIAN WYATT,

                      Defendant.

       This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 82) the 2nd

Amended Petition for Warrant or Summons for Offender Under Supervision (Filing No. 80). The

Court finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1. The United States’ Motion is granted and the 2nd Amended Petition for Offender Under

Supervision is dismissed.

       2. The defendant shall immediately report to Dismas Charities as previously ordered in

the Court’s Order dated November 1, 2019 (Filing No. 78).

       3. The disposition hearing in this matter remains set for January 28, 2020, at 9:00 a.m.

       Dated this 11th day of December, 2019.

                                             BY THE COURT:




                                             JOSEPH F. BATAILLON
                                             United States District Judge
